     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 1 of 18 Page ID #:1



 1    Stephen McArthur (State Bar No. 277712)
      stephen@smcarthurlaw.com
 2    Thomas Dietrich (State Bar No. 254282)
      tom@smcarthurlaw.com
 3    THE MCARTHUR LAW FIRM, P.C.
      9465 Wilshire Blvd., Ste. 300
 4    Beverly Hills, CA 90212
      Telephone: (323) 639-4455
 5
      Attorneys for Plaintiff Heston Quan
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11     HESTON QUAN,                                    Case No. 8:20-cv-1386
12                        Plaintiff,                   COMPLAINT FOR:
13            v.                                       1. COPYRIGHT
                                                       INFRINGEMENT
14     NBCUNIVERSAL MEDIA, LLC,
       BLEACHER REPORT, INC., and                      2. VIOLATION OF THE
15     BARSTOOL SPORTS, INC.,                          DIGITAL MILLENNIUM
                                                       COPYRIGHT ACT
16                        Defendants.
17                                                     Demand for Jury Trial
18

19

20

21            Plaintiff Heston Quan (“Quan”), for his Complaint against NBCUniversal
22    Media, LLC (“NBC”), Bleacher Report, Inc. (“Bleacher Report”), and Barstool
23    Sports, Inc. (“Barstool”) (collectively, “Defendants”), states and alleges as follows:
24                                         Introduction
25       1.        Quan is a professional photographer based in Orange County, California.
26    He focuses on sports photography and attends many high school and college
27    sporting events each year, taking thousands of photographs.
28       2.        Quan makes a substantial portion of his income by licensing photographs
                                                                                    COMPLAINT
                                                 -1-                                   Case No.
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 2 of 18 Page ID #:2



 1    independently and through licensing websites like MaxPreps.com.
 2       3.    Among Quan’s photographs of athletes are two that are at issue in this
 3    case: (1) a photograph Bobby Wagner, now a linebacker in the NFL, boxing out
 4    Kawhi Leonard, now a forward in the NBA, taken by Quan during a high school
 5    basketball game in 2008 (the “Leonard-Wagner Photo”); and (2) a photograph of
 6    quarterback DJ Uiagalelei posing with a football while in high school, taken by
 7    Quan in 2019 (the “Uiagalelei Photo”).
 8       4.    Quan has obtained U.S. copyright registrations covering the Leonard-
 9    Wagner Photo and the Uiagalelei Photo. He had made these photographs available
10    for licensing through MaxPreps.com, where the photographs were displayed with
11    embedded watermarks and accompanying captions identifying Quan as the
12    photographer.
13       5.    Defendant NBCUniversal Media, LLC (“NBC”) owns and operates a
14    global television and movie conglomerate. NBC’s empire includes Sunday Night
15    Football and the NBC Los Angeles television station, which hosts a game show
16    following Sunday Night Football called “The Challenge” (“The Challenge Show”).
17       6.    Without permission or authorization from Quan, NBC copied, modified,
18    and displayed the copyrighted Uiagalelei Photo on The Challenge Show and the
19    copyrighted Leonard-Wagner Photo on NBC’s Sunday Night Football broadcast
20    and Sunday Night Football Twitter feed. These unauthorized displays reached
21    millions of television and online viewers.
22       7.    NBC obtained “clean” versions of Quan’s photographs—without the
23    watermarks and other accompanying copyright management information—by
24    purchasing licenses through MaxPreps.com under the terms of the “MaxPreps
25    Non-Commercial Image License Agreement,” which is unambiguously for
26    personal, non-commercial use only. On information and belief, NBC bought these
27    licenses knowing it intended to use the photographs in commercial television
28    broadcasts in violation of the licenses. After obtaining “clean” versions of the
                                                                                   COMPLAINT
                                                                                      Case No.
                                                   -2-
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 3 of 18 Page ID #:3



 1    photographs, NBC intentionally broadcast them to millions of viewers with
 2    knowledge that Quan had not authorized removal of the photographs’ copyright
 3    management information for such commercial use.
 4       8.     After NBC’s unauthorized display of the Leonard-Wagner Photo during
 5    Sunday Night Football, Defendants Bleacher Report and Barstool copied the image
 6    from NBC’s broadcast and posted it on their social media sites, including Twitter
 7    and Facebook. Bleacher Report and Barstool intentionally distributed and
 8    displayed unauthorized copies of Quan’s photograph to their millions of online
 9    followers. As a direct result of Defendants’ copying, Quan’s copyrighted work has
10    now been widely copied and distributed, all without Quan’s permission and
11    without an appropriate license fee.
12       9.     Defendants have engaged in this misconduct in violation of U.S.
13    copyright laws, and their actions have substantially harmed Quan.
14                                    Nature of the Action
15       10.    This is an action at law and in equity for copyright infringement under
16    the Copyright Act of 1976 (the “Copyright Act”), 17 U.S.C. §§ 101 et seq. and for
17    knowingly distributing copyrighted content from which the copyright management
18    information has been removed without authority of the copyright owner under the
19    Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1202(b)(3).
20       11.    This action arises by reason of Defendants’ willful and unauthorized
21    public display, modification, reproduction, and distribution of copies of Quan’s
22    photographs. Quan seeks an injunction prohibiting further copying of his works,
23    recovery of total profits and costs, and additional relief as set forth below.
24                                          The Parties
25       12.    Plaintiff Heston Quan is an individual residing in Huntington Beach,
26    California. Quan is the owner of United States copyright registrations in the
27    photographs copied by Defendants.
28       13.    Quan is the owner of all exclusive rights under copyright in his
                                                                                       COMPLAINT
                                                                                          Case No.
                                                 -3-
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 4 of 18 Page ID #:4



 1    photographs in the United States.
 2       14.    Defendant NBCUniversal Media, LLC is a limited liability company
 3    duly organized and existing under the laws of Delaware, with its principal place of
 4    business in New York, NY. NBC also has offices in this District, including but not
 5    limited to Universal City, CA.
 6       15.    NBC is the owner and operator of NBC’s Sunday Night Football
 7    program, along with The Challenge Show, which appears after Sunday Night
 8    Football on NBC’s Los Angeles station.
 9       16.    Defendant Bleacher Report, Inc. is a corporation duly organized and
10    existing under the laws of Delaware, with its principal place of business in Atlanta,
11    Georgia. On information and belief, Bleacher Report is a subsidiary of
12    WarnerMedia, LLC, which has offices in this District, including but not limited to
13    Los Angeles and Culver City, CA.
14       17.    Bleacher Report is the owner and operator of a website and social media
15    pages titled “Bleacher Report” and “B/R Gridiron,” which focus on sports and
16    sports culture.
17       18.    Defendant Barstool Sports, Inc. is a corporation duly organized and
18    existing under the laws of Delaware, with its principal place of business in New
19    York, NY. On information and belief, Barstool has offices in this District,
20    including but not limited to Los Angeles, CA.
21       19.    Barstool Sports is the owner and operator of a website and social media
22    pages titled “Barstool Sports,” which focus on sports and pop culture.
23                                 Jurisdiction and Venue
24       20.    This is a civil action alleging copyright infringement under the Copyright
25    Act, 17 U.S.C. § 501. This Court has exclusive subject matter jurisdiction over
26    these claims pursuant to 28 U.S.C. §§ 1331 and 1338.
27       21.    This Court has personal jurisdiction over Defendants. NBC and Bleacher
28    Report have substantial business operations in California and are subject to
                                                                                    COMPLAINT
                                                                                       Case No.
                                                -4-
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 5 of 18 Page ID #:5



 1    personal jurisdiction in this state. Further, each Defendant engaged in infringing
 2    conduct within California and purposefully directed its activities through websites
 3    and social media pages at California, where a substantial number of Defendants’
 4    viewers and followers are located and where each Defendant sells subscriptions
 5    and merchandise. In addition, NBC, Barstool, and Bleacher Report produce and
 6    host recorded and live shows and events in this District.
 7       22.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c)
 8    because a substantial part of the events giving rise to the claims occurred in this
 9    District, and Defendants are subject to personal jurisdiction in this District.
10                          Facts Underlying the Causes of Action
11                       Quan Shoots Distinctive Athlete Photographs
12       23.    Quan has been a professional photographer for many years. His work has
13    been used in advertising, news broadcasts, magazines, and other publications.
14    Quan has focused for over two decades on capturing interesting and memorable
15    moments in high school and college athletics. This case involves Quan’s Leonard-
16    Wagner Photo and Uiagalelei Photo, both shown below.
17

18

19

20

21

22

23

24

25

26

27

28               Leonard-Wagner Photo                        Uiagalelei Photo
                                                                                        COMPLAINT
                                                                                           Case No.
                                                 -5-
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 6 of 18 Page ID #:6



 1       24.      Quan took the Leonard-Wagner Photo at a basketball tournament in
 2    Southern California, where Martin Luther King High School played Colony High
 3    School. Quan took hundreds of photographs of the King versus Colony game. In
 4    January 2008, Quan selected and uploaded certain photos of that game to
 5    MaxPreps.com, where interested parties could purchase licenses to use the photos.
 6    One image Quan uploaded to MaxPreps.com was the Leonard-Wagner Photo. The
 7    players in the Leonard-Wagner Photo went on to become stars in their respective
 8    sports, Bobby Wagner in football and Kawhi Leonard in basketball.
 9       25.      In 2019, Quan participated in a photo shoot of football players for St.
10    John Bosco High School in Bellflower, California. He photographed players in
11    poses wearing their uniforms and holding a football in the team locker room. Some
12    of the posed photographs taken by Quan were of the quarterback, DJ Uiagalelei. In
13    July 2019, Quan selected certain photos from this shoot and uploaded them to
14    MaxPreps.com to be available for licensing. One image Quan uploaded was the
15    Uiagalelei Photo. After a stellar high school football career, DJ Uiagalelei
16    committed to play at Clemson University in 2020.
17       26.      Quan made both of his photographs available for licensing through
18    MaxPreps.com. When a purchaser obtains a license through MaxPreps.com’s
19    online purchase process, the shopping cart containing the image to be purchased
20    states “Purchased images are for Personal Use Only” with a hyperlink to the terms
21    of the license. The license is titled “MaxPreps Non-Commercial Image License
22    Agreement,” and it contains, among other things, the following language:
23             Digital image may only be used in materials for personal, non-
               commercial, non-editorial use. Licensee may create digital copies and
24             prints to allow digital image to be viewed by family members of
               Licensee only. Licensee may not utilize digital image in any manner
25             that is not expressly permitted in this license agreement.
26             Digital image may not be used in any commercial or editorial materials
               distributed to the public, including but not limited to, newspapers,
27             magazines, school yearbooks, school newspapers, advertising and
               marketing materials or any commercial online, broadcast or other
28             electronic distribution system.
                                                                                     COMPLAINT
                                                                                        Case No.
                                                  -6-
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 7 of 18 Page ID #:7



 1       27.   The MaxPreps.com license also states: “If you are interested in a
 2    commercial license, please request quote for that type of usage by e-mailing
 3    todd.shurtleff@cbsinteractive.com.” The license then states in bold red text:
 4    “School yearbooks, school newspapers, school/alumni magazines along with
 5    any other online or print publication must REQUEST a commercial license.”
 6    A commercial license is thus not available automatically through MaxPreps.com,
 7    but must be obtained via a request and negotiation of terms and payment.
 8                             Quan’s Copyright Registrations
 9       28.   Quan was awarded U.S. Copyright Registration No. VA0002210558 for
10    the Uiagalelei Photo.
11       29.   Quan was awarded U.S. Copyright Registration No. VA0002210557 for
12    the Leonard-Wagner Photo
13       30.   Quan is the sole and exclusive owner of all right, title, and interest in and
14    to these registered copyrights. Quan’s photographs are original works of
15    authorship, embodying copyrightable subject matter, and are subject to the full
16    protection of the U.S. copyright laws.
17                   NBC’s Intentional Copying of the Uiagalelei Photo
18       31.   During the October 13, 2019 episode of The Challenge Show on NBC
19    Los Angeles, following a Sunday Night Football game, NBC televised a copy of
20    Quan’s Uiagalelei Photo. NBC did not have authorization from Quan to display or
21    copy the Uiagalelei Photo on its television broadcast.
22       32.   On information and belief, NBC accessed the Uiagalelei Photo via the
23    MaxPreps.com site several weeks before the display on The Challenge Show.
24    Quan’s photograph is displayed on MaxPreps.com with a watermark across the
25    entire photograph which states “© 2019 Heston Quan” and bears a large
26    MaxPreps.com logo. Directly below the photograph is a caption stating it was
27    taken by Quan and the date of upload.
28       33.   Upon accessing Quan’s photograph, NBC paid $15.51 to purchase a
                                                                                   COMPLAINT
                                                                                      Case No.
                                                -7-
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 8 of 18 Page ID #:8



 1    license under the terms of the “MaxPreps Non-Commercial Image License
 2    Agreement” referred to above, which clearly stated it was for personal, non-
 3    commercial use only and barred any commercial use, distribution, or broadcast.
 4       34.    NBC never contacted MaxPreps.com or Quan to obtain a commercial
 5    license to display the Uiagalelei Photo. Rather, on information and belief, NBC
 6    purchased the limited non-commercial license specifically to obtain a version of
 7    the Uiagalelei Photo that had the watermark and related copyright management
 8    information removed, so that NBC could display the photograph on national
 9    television.
10       35.    Despite NBC knowing the license it had purchased was for personal,
11    non-commercial use only, NBC broadcast a copy of that photograph without
12    authorization to a nationwide audience in violation of Quan’s rights.
13                  NBC’s Intentional Copying of Leonard-Wagner Photo and
                     Subsequent Copying by Bleacher Report and Barstool
14

15       36.    NBC repeated its intentional infringement of Quan’s rights several
16    months later. During the Seattle Seahawks versus L.A. Rams game on Sunday
17    Night Football on December 8, 2019, NBC displayed an unauthorized copy of
18    Quan’s Leonard-Wagner Photo to a national audience of approximately 13.7
19    million viewers.
20       37.    On information and belief, NBC accessed the Leonard-Wagner Photo via
21    MaxPreps.com two days before the Sunday Night Football game. Quan’s Leonard-
22    Wagner Photo is displayed on MaxPreps.com with a watermark across the entire
23    photograph which states “MaxPreps Copyright 2008” and bears a large
24    MaxPreps.com logo. Directly below the photograph is a caption stating it was
25    taken by Quan and the date of upload.
26       38.    Upon accessing the photograph, NBC paid $15.51 to purchase a license
27    under the terms of the “MaxPreps Non-Commercial Image License Agreement”
28    that contained the same language quoted above, unambiguously stating it was for
                                                                                COMPLAINT
                                                                                   Case No.
                                               -8-
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 9 of 18 Page ID #:9



 1    personal, non-commercial use only and barring any commercial use, distribution,
 2    or broadcast.
 3       39.   NBC never contacted MaxPreps.com or Quan to obtain a commercial
 4    license to display the Leonard-Wagner Photo. Rather, in information and belief,
 5    NBC purchased the limited non-commercial license specifically to obtain a version
 6    of the Leonard-Wagner Photo that had the watermark and related copyright
 7    management information removed, so that NBC could display the photograph on
 8    national television. A screenshot of that display is below.
 9

10

11

12

13

14

15

16

17

18

19

20

21       40.   As shown, NBC modified the Leonard-Wagner Photo by adding name
22    captions and the NBC logo and displayed the photograph without any watermark
23    or other accompanying copyright management information regarding Quan’s
24    authorship.
25       41.   NBC used this photo merely to add some trivia to the Sunday Night
26    Football broadcast, not because of any newsworthy purpose.
27       42.   After displaying the Leonard-Wagner Photo on the Sunday Night
28    Football broadcast, NBC also posted the modified image on its @SNFonNBC
                                                                                COMPLAINT
                                                                                   Case No.
                                                -9-
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 10 of 18 Page ID #:10



 1     Twitter feed, which has over 820,000 followers. Like NBC’s other uses, this
 2     display was made without a proper license or authorization from Quan and without
 3     the copyright management information that had accompanied the photograph on
 4     MaxPreps.com. A screenshot of NBC’s Twitter post is below.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20        43.   After NBC displayed the unauthorized copy of the Leonard-Wagner
21     Photo during the Sunday Night Football game, Defendants Barstool and Bleacher
22     Report created their own copies of the Leonard-Wagner Photo.
23        44.   Bleacher Report posted unauthorized copies of the Leonard-Wagner
24     Photo on several of its sites, including the B/R Gridiron Twitter page and the
25     Bleacher Report Facebook page. The Bleacher Report Facebook page has over
26     nine million followers and B/R Gridiron’s Twitter feed has over 402,000
27     followers. True and correct screenshots of Bleacher Report’s unauthorized copies
28     of Quan’s photograph are attached as Exhibit 1 hereto.
                                                                                   COMPLAINT
                                                                                      Case No.
                                                - 10 -
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 11 of 18 Page ID #:11



 1        45.   Barstool posted an unauthorized copy of the Leonard-Wagner Photo on
 2     its Twitter page, which has over 2.4 million followers. A true and correct
 3     screenshot of Barstool’s unauthorized copy of Quan’s photograph is attached as
 4     Exhibit 2 hereto.
 5        46.   The posts by Bleacher Report and Barstool contained unauthorized
 6     copies of the Leonard-Wagner Photo that, on information and belief, were created
 7     by those Defendants. Bleacher Report and Barstool displayed infringing copies
 8     stored directly on their public pages; the posted photographs were not embedded
 9     from NBC or another third-party location.
10        47.   As a result of NBC’s infringement, nearly 14 million television viewers
11     viewed unauthorized copies of Quan’s copyrighted Leonard-Wagner Photo.
12     Bleacher Report and Barstool then displayed infringing copies of Quan’s
13     photograph to 13 million or more of their online followers. This copying has cost
14     Quan an enormous amount of lost licensing fees, and Quan has not received any
15     compensation for Defendants’ commercial use, copying, modification, and display
16     of the Leonard-Wagner Photo.
17                                          Count 1
18              Infringement of Registered Copyright in the Uiagalelei Photo
19                                       (Against NBC)
20        48.   Quan incorporates each paragraph above into this claim.
21        49.   This claim is against NBC for infringement of Quan’s registered
22     copyright in the Uiagalelei Photo in violation of the Copyright Act, 17 U.S.C. §
23     101 et seq.
24        50.   Quan is the owner of a valid and registered copyright in the Uiagalelei
25     Photo, Copyright Reg. No. VA0002210558.
26        51.   Quan’s copyrighted Uiagalelei Photo contain a substantial amount of
27     original material which constitutes copyrightable subject matter protected under
28     the Copyright Act.
                                                                                    COMPLAINT
                                                                                       Case No.
                                                - 11 -
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 12 of 18 Page ID #:12



 1        52.    NBC had access to the Uiagalelei Photo through the website
 2     MaxPreps.com.
 3        53.    While NBC may have purchased a personal, non-commercial license to
 4     use the Uiagalelei Photo, NBC’s unauthorized copying and display of that
 5     photograph during The Challenge Show was far outside the scope of the license
 6     grant and constitutes infringement of Quan’s registered copyright.
 7        54.    Quan did not authorize NBC to reproduce his copyrighted work or to
 8     display a reproduction of that work in the manner in which NBC reproduced and
 9     displayed the Uiagalelei Photo.
10        55.    NBC infringed Quan’s registered copyright by reproducing, distributing,
11     and publicly displaying copies of the Uiagalelei Photo without authorization, in
12     violation of Quan’s exclusive rights under the Copyright Act, 17 U.S.C. § 106.
13        56.    NBC’s distribution and public display of the Uiagalelei Photo in The
14     Challenge Show constitutes copyright infringement in violation of the Copyright
15     Act, 17 U.S.C. § 501.
16        57.    NBC knew it did not have a proper commercial license to display the
17     Uiagalelei Photo in its broadcast and did so anyway, acting willfully, in disregard
18     of, and with indifference to Quan’s rights.
19        58.    On information and belief, millions of people viewed the unlawful copy
20     of the Uiagalelei Photo on NBC’s broadcast.
21        59.    NBC’s copyright infringement has damaged Quan in an amount to be
22     proven at trial.
23        60.    Quan is entitled to full costs pursuant to 17 U.S.C. § 505.
24        61.    Quan is further entitled to a temporary and permanent injunction under
25     17 U.S.C. § 502 preventing NBC from further violations.
26     ///
27     ///
28     ///
                                                                                   COMPLAINT
                                                                                      Case No.
                                                 - 12 -
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 13 of 18 Page ID #:13



 1                                          Count 2
 2          Infringement of Registered Copyright in the Leonard-Wagner Photo
 3                                       (Against NBC)
 4        62.   Quan incorporates each paragraph above into this claim.
 5        63.   This claim is against NBC for infringement of Quan’s registered
 6     copyright in the Leonard-Wagner Photo in violation of the Copyright Act, 17
 7     U.S.C. § 101 et seq.
 8        64.   Quan is the owner of a valid and registered copyright in the Leonard-
 9     Wagner Photo, Copyright Reg. No. VA0002210557.
10        65.   Quan’s copyrighted Leonard-Wagner Photo contain a substantial amount
11     of original material which constitutes copyrightable subject matter protected under
12     the Copyright Act.
13        66.   NBC had access to the Leonard-Wagner Photo through the website
14     MaxPreps.com.
15        67.   While NBC may have purchased a personal, non-commercial license to
16     use the Leonard-Wagner Photo, NBC’s unauthorized copying and display of that
17     photograph during its Sunday Night Football program was far outside the scope of
18     the license grant and constitutes infringement of Quan’s registered copyright.
19        68.   Quan did not authorize NBC to reproduce his copyrighted work or to
20     display a reproduction of that work in the manner in which NBC reproduced and
21     displayed the Leonard-Wagner Photo.
22        69.   NBC infringed Quan’s registered copyright by reproducing, distributing,
23     and publicly displaying copies of the Leonard-Wagner Photo without
24     authorization, in violation of Quan’s exclusive rights under the Copyright Act, 17
25     U.S.C. § 106.
26        70.   NBC’s distribution and public display of the Leonard-Wagner Photo in
27     the Sunday Night Football program constitutes copyright infringement in violation
28     of the Copyright Act, 17 U.S.C. § 501.
                                                                                  COMPLAINT
                                                                                     Case No.
                                                - 13 -
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 14 of 18 Page ID #:14



 1        71.    NBC knew it did not have a proper commercial license to display the
 2     Leonard-Wagner Photo in its broadcast and did so anyway, acting willfully, in
 3     disregard of, and with indifference to Quan’s rights.
 4        72.    On information and belief, millions of people viewed the unlawful copy
 5     of the Leonard-Wagner Photo on NBC’s broadcast.
 6        73.    Further, after NBC displayed the unauthorized copy of the Leonard-
 7     Wagner Photo during the Sunday Night Football game, on information and belief,
 8     the photograph was copied and redistributed by other sports sites with millions of
 9     followers, including Barstool and Bleacher Report. Thus, NBC’s infringement
10     directly caused the display and distribution of millions more copies of the
11     Leonard-Wagner Photo without Quan’s permission.
12        74.    NBC’s copyright infringement has damaged Quan in an amount to be
13     proven at trial.
14        75.    Quan is entitled to full costs pursuant to 17 U.S.C. § 505.
15        76.    Quan is further entitled to a temporary and permanent injunction under
16     17 U.S.C. § 502 preventing NBC from further violations.
17                                           Count 3
18          Infringement of Registered Copyright in the Leonard-Wagner Photo
19                          (Against Bleacher Report and Barstool)
20        77.    Quan incorporates each paragraph above into this claim.
21        78.    This claim is against Bleacher Report and Barstool for infringement of
22     Quan’s registered copyright in the Leonard-Wagner Photo in violation of the
23     Copyright Act, 17 U.S.C. § 101 et seq.
24        79.    Quan is the owner of a valid and registered copyright in the Leonard-
25     Wagner Photo, Copyright Reg. No. VA0002210557, which contains a substantial
26     amount of original material which constitutes copyrightable subject matter
27     protected under the Copyright Act.
28        80.    Bleacher Report and Barstool had access to the Leonard-Wagner Photo,
                                                                                     COMPLAINT
                                                                                        Case No.
                                                 - 14 -
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 15 of 18 Page ID #:15



 1     through the website MaxPreps.com and NBC’s display of that photograph.
 2        81.     Bleacher Report and Barstool infringed Quan’s registered copyright by
 3     reproducing, distributing, and publicly displaying copies of the Leonard-Wagner
 4     Photo without authorization, in violation of Quan’s exclusive rights under the
 5     Copyright Act, 17 U.S.C. § 106.
 6        82.     Bleacher Report’s and Barstool’s distribution and public display of the
 7     Leonard-Wagner Photo on their websites and social media pages constitutes
 8     copyright infringement in violation of the Copyright Act, 17 U.S.C. § 501.
 9        83.     On information and belief, millions of people viewed unlawful copies of
10     the Leonard-Wagner Photo on the Bleacher Report and Barstool websites and
11     social media pages.
12        84.     Bleacher Report’s and Barstool’s copyright infringement has damaged
13     Quan in an amount to be proven at trial.
14        85.     Quan is entitled to full costs pursuant to 17 U.S.C. § 505.
15        86.     Quan is further entitled to a temporary and permanent injunction under
16     17 U.S.C. § 502 preventing Bleacher Report and Barstool from further violations.
17                                            Count 4
18                      Integrity of Copyright Management Information
19                                        (Against NBC)
20        87.     Quan incorporates each paragraph above into this claim
21        88.     The Uiagalelei Photo and Leonard-Wagner Photo each contained a
22     watermark that constitutes copyright management information under 17 U.S.C. §
23     1202(c).
24        89.     Further, each photograph was accompanied by a caption listing Quan as
25     the photographer and stating the date of upload. This caption also constitutes
26     copyright management information under 17 U.S.C. § 1202(c).
27        90.     On information and belief, NBC knowingly purchased licenses from
28     MaxPreps.com for the Uiagalelei Photo and the Leonard-Wagner Photo, which (a)
                                                                                    COMPLAINT
                                                                                       Case No.
                                                  - 15 -
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 16 of 18 Page ID #:16



 1     were unambiguously for personal, non-commercial use, (b) explicitly prohibited
 2     commercial use, display, and broadcast, and (c) were purchased for a price much
 3     lower than is common for a commercial license of the type NBC would have
 4     required to nationally broadcast a work. NBC did so intentionally to obtain
 5     versions of Quan’s photographs from which the watermarks and other copyright
 6     management information had been removed. NBC then commercially broadcast
 7     and distributed those photographs with knowledge that—in relation to the
 8     commercial use made by NBC—the copyright management information had been
 9     removed without authority of Quan or the law.
10        91.   NBC’s conduct violates 17 U.S.C. § 1202(b)(3).
11        92.   NBC distributed Quan’s copyrighted works with knowledge that Quan
12     had not authorized removal of the copyright management information for NBC’s
13     commercial display and broadcast.
14        93.   On information and belief, NBC’s intentional purchase of limited
15     personal, non-commercial licenses to Quan’s works through MaxPreps.com was
16     done to secure removal of copyright management information in order to induce,
17     enable, facilitate, or conceal NBC’s infringement of Quan’s copyrights.
18        94.   NBC knew or should have known that its commercial distribution of
19     Quan’s works to millions of viewers with improperly removed copyright
20     management information would induce, enable, facilitate, or conceal NBC’s
21     infringement of Quan’s copyrights and would be likely to result in additional
22     infringements, such as those by Bleacher Report and Barstool.
23        95.   As a result of NBC’s wrongful conduct, Quan is entitled to recover the
24     damages Quan sustained and will sustain, and any gains, profits, and advantages
25     obtained by NBC because of its violations of 17 U.S.C. § 1202.
26        96.   Alternatively, Quan may elect to recover from NBC statutory damages
27     pursuant to 17 U.S.C. § 1203(c)(3) in a sum of at least $2,500 up to $25,000 for
28     each violation of 17 U.S.C. § 1202.
                                                                                     COMPLAINT
                                                                                        Case No.
                                                - 16 -
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 17 of 18 Page ID #:17



 1        97.     In addition, Quan is entitled to an award of his costs and reasonable
 2     attorneys’ fees pursuant to 17 U.S.C. § 1203(b).
 3                                       Prayer for Relief
 4              WHEREFORE, Quan prays that this Court enter judgment in his favor on
 5     each and every claim for relief set forth above and award Quan relief including but
 6     not limited to an Order:
 7        a)      Awarding Quan monetary relief, including damages sustained by Quan in
 8     an amount not yet determined, consisting of actual damages and Defendants’
 9     profits attributable to copyright infringement under 17 U.S.C. § 504.
10        b)      Granting a temporary and permanent injunction preventing Defendants
11     and anyone working in concert with them from copying, displaying, distributing,
12     selling, or offering to sell the infringing photographs pursuant to 17 U.S.C. § 502.
13        c)      Awarding Quan his costs in this action pursuant to 17 U.S.C. § 505 and
14     other applicable laws.
15        d)      Awarding Quan actual damages and NBC’s profits, or statutory damages,
16     as appropriate, under 17 U.S.C. § 1203.
17        e)      Awarding Quan all of his costs and reasonable attorneys’ fees in this
18     action as authorized by 17 U.S.C. § 1203.
19        f)      Awarding such other and further relief as this Court may deem just and
20     appropriate under the circumstances.
21

22

23

24

25

26

27

28
                                                                                    COMPLAINT
                                                                                       Case No.
                                                 - 17 -
     Case 8:20-cv-01386 Document 1 Filed 07/29/20 Page 18 of 18 Page ID #:18



 1                                      JURY DEMAND
 2       Pursuant to Federal Rule of Civil Procedure 38 and Central District of California
 3     L.R. 38-1, Quan demands a trial by jury on all issues so triable.
 4

 5
        DATED: July 29, 2020              THE MCARTHUR LAW FIRM, PC
 6

 7
                                          By: /s/ Stephen C. McArthur
 8                                            STEPHEN C. MCARTHUR
 9                                            Stephen McArthur
                                              stephen@smcarthurlaw.com
10                                            Thomas Dietrich
                                              tom@smcarthurlaw.com
11                                            9465 Wilshire Blvd., Ste. 300
                                              Beverly Hills, CA 90212
12                                            Telephone: (323) 639-4455
13                                            Attorneys for Plaintiff Heston Quan
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                    COMPLAINT
                                                                                       Case No.
                                                 - 18 -
